Citation Nr: 1448328	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  07-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increases in the ratings for diabetic nephropathy with hypertension (currently 50 percent from April 18, 2006 through November 1, 2010, and 60 percent from November 2, 2010).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for nephropathy with hypertension, rated 30 percent, effective April 18, 2006.  A June 2013 rating decision increased the rating to 60 percent, effective November 2, 2010.  The Veteran's record is now in the jurisdiction of the New York, New York RO.  In a January 2007 VA Form 9, the Veteran requested a hearing before the Board; in statements received in September 2008, he withdrew the hearing request.  


FINDINGS OF FACT

1. Prior to July 2, 2009, the Veteran's diabetic nephropathy with hypertension was not shown to be manifested by constant albuminuria with some edema, definite decrease in kidney function, or diastolic pressure predominantly 120 or more.

2. From July 2, 2009, the Veteran's diabetic nephropathy with hypertension is reasonably shown to have been manifested by renal dysfunction with constant albuminuria and some edema; persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or disability of greater severity are not shown.  


CONCLUSION OF LAW

The Veteran's diabetic nephropathy with hypertension warrants staged rating no higher than 30 percent prior to July 2, 2009 and 60 percent (but no higher) from (the earlier effective date of) July 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 (Diagnostic Code (Code) 7101), 4.115a, 4.115b (Code 7541) (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Correspondence dated in May 2006, June 2008, and December 2012 notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate..  

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2006, February 2007, February 2012, March 2012, and April 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Diabetic nephropathy is rated under Code 7541, which provides for rating as renal dysfunction under 38 C.F.R. § 4.115a.  Under those criteria, a 30 percent rating is warranted for renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Code 7101.  An 80 percent rating is warranted for renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b.  

Under Code 7101 a 10 percent rating is warranted for hypertension when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum evaluation with a history of diastolic pressures predominantly 100 or more and continuous medication required for control.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or; systolic pressures predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  

Where an appeal is from the initial rating assigned with the award of service connection, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

VA treatment records show that the Veteran's blood pressure was 120/70 and 140/80 in June 2006; 140/70 and 150/80 in September 2006; 148/82 in November 2006; 130/80 and 147/83 in December 2006; 179/100 and 175/98 in February 2007; 138/80, 142/81, and 165/97 in April 2007; 120/66 in July 2007; 173/90 in August 2007; 172/97 in September 2007; 160/90 in October 2007; 146/77, 140/64, 157/83, 146/80, and 154/86 in November 2007; 155/81, 144/63, 136/66, 135/73, and 167/85 in January 2008; 140/70 and 129/79 in February 2008; 157/94 and 156/85 in April 2008; 118/66 and 120/70 in May 2008; 165/95 in September 2008; 129/74 in October 2008; 153/103 in November 2008; 130/66 and 148/77 in December 2008; 152/83 and 136/66 in March 2009; 136/80 in April 2009; 141/72 and 120/52 in June 2009; 140/76 in July 2009; 157/76 in August 2009; 138/69 in January 2010; 129/79, 130/80, 164/98, and 166/81 in February 2010; 131/59 and 126/57 in April 2010; 101/51 and 140/64 in June 2010; 135/74 in October 2010; 133/80 and 129/79 in November 2010; 129/79 and 119/64 in January 2011; 130/80, 161/87, and 166/98 in March 2011; 126/65 in April 2011; 136/72 in July 2011; 130/73, 133/70, and 130/80 in September 2011; 140/70, 126/62, and 165/68 in October 2011; 156/90 in January 2012; 140/74 in February 2012; 121/53 in April 2012; 138/74 and 120/60 in May 2012; 140/82 in September 2012; 146/69 and 126/55 in October 2012; 121/67 in January 2013; 137/81 in April 2013; 137/81 in May 2013.  

VA treatment records also show that urinalysis in May 2006 revealed creatinine 0.9mg% and protein greater than 1000mg/dL with no hyaline casts; in June 2006, creatinine was 0.9mg%, protein was greater than 1000mg/dL with occasional hyaline casts; in December 2006, creatinine was 0.9mg% and BUN was 17mg%; in April 2007, creatinine was 1.2mg%; in December 2007, creatinine was 1.0mg% and BUN was 23mg%; in May 2008, creatinine was 1.3mg%; in November 2008, creatinine was 1.2mg% and BUN was 25mg%; in April 2009, protein was greater than 1000mg/dL with moderate hyaline casts; in May 2009, creatinine was 1.2mg% and 1.3mg%, BUN was 25mg% and 27mg%, and protein was 100mg/dL with no hyaline casts; in June 2009, creatinine was 1.3mg% and BUN was 20mg%; in July 2009, creatinine was 1.4mg%, BUN was 18mg%, and there were moderate granular casts; in February 2011, creatinine was 1.5mg%; in September 2011, creatinine was 1.6mg% and protein was greater than 1000mg/dL with hyaline and granular casts; in February 2012, creatinine was 1.4mg% and protein was greater than 1000mg/dL with no hyaline casts; in March 2012, protein was greater than 1000mg/dL; in April 2012, creatinine was 1.5mg% and protein was 100mg/dL; in May 2012, creatinine was 1.5mg% and protein was 100mg/dL.  

VA treatment records show complaints of tiredness, a lack of energy, and poor appetite resulting in weight loss; medical providers attributed such symptoms to service-connected disabilities other than diabetic nephropathy with hypertension.  

On June 2006 VA examination for hypertension, it was noted that the Veteran had hypertension controlled by medication since July 2002.  His blood pressure readings were 133/70, 120/70, and 120/72.

On June 2006 VA examination for diabetes mellitus, the Veteran denied any weight loss or weight gain since his last examination.  There was no loss of strength or edema.  His blood pressure was 130/70.

July 2006 VA laboratory studies revealed moderate urine blood, protein greater than 1000mg/dL with occasional hyaline and granular casts, and creatinine of 0.9mg%.  

On February 2007 VA examination, the Veteran reported that he was easily fatigued and has been unemployed since 1999.  His blood pressure was 156/90, 158/92, and 150/90; BUN was 17mg%; and creatinine was 0.9mg%; there was no edema.  

VA treatment records show that in May 2009, urinalysis revealed red blood cells and proteinuria; in June 2009, it was noted that the Veteran had a history of proteinuria greater than 1000mg/dL since 2005 on several occasions and then it would return to normal, and show an impression of bilateral small simple renal cysts, unlikely to be responsible for the microhematuria, stable vascular malformation within the right hepatic lobe, and resolved microhematuria and proteinuria.  In July 2009 examination found edema; the impression was proteinuria occasionally with white/red blood cell-uria.  In March 2011 the diagnosis was uncontrolled hypertension and mild edema of the 3rd digit of the right foot.  In August 2011, physical examination found pitting edema; in September and October 2011, the Veteran reported that he fatigued easily, and that he did not have edema of the extremities.  In February 2012 there was a notation of mild non-pitting edema on the ankle, with a diagnosis of edema.  

On February 2012 VA diabetes mellitus examination the Veteran reported feeling very weak, lethargic, dizzy, and that he was unable to engage in any strenuous activities without getting dizzy.  His blood pressure was 140/70 and creatinine was 1.4mg%.  It was noted that he required regulation of activities as part of medical management of his diabetes, because he felt weak, lethargic, and dizzy; he gradually lost about 15 pounds over the prior year; and felt he lost about 30 percent of his strength due to diabetes.  

On March 2012 VA examination for hypertension, it was noted that the Veteran has had diabetes since about 1990, developed proteinuria by 2000, and has had hypertension requiring continuous medication since 2007.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  His hypertension did not impact on his ability to work.  He did not have a diastolic blood pressure of predominantly 100 or more.  His blood pressure readings were 110/65, 110/65, and 105/66.  

On April 2012 VA examination for diabetic nephropathy, the Veteran's renal dysfunction was noted to be manifested by constant albuminuria.  He did not require regular dialysis; there was no edema, anorexia, or weight loss; there was no generalized poor health, lethargy, weakness, or limitation of exertion due to renal dysfunction; there was no markedly decreased function of other organ systems, especially the cardiovascular system, caused by renal dysfunction; restriction to sedentary activity due to persistent edema caused by renal dysfunction was not found; and there was no markedly decreased function of other organ systems, especially the cardiovascular system, caused by renal dysfunction.  The examiner noted that the Veteran did not have hypertension and/or heart disease due to renal dysfunction, and that in November 2010, his renal function started to deteriorate and he started to have micro and macro albuminuria and increased BUN and creatinine.  February 2012 urinalysis revealed that BUN was 43mg%; creatinine was 1.5mg%; and there were no hyaline or granular casts.  It was noted that the Veteran's kidney disorder did not affect his ability to work.  

The Veteran has claimed that his diabetic nephropathy with hypertension warrants a 60 percent rating from an earlier effective date because it was manifested by diastolic pressure predominantly higher than 120.  

On review of the above-outlined record the Board finds that prior to July 2, 2009, while the Veteran's diabetic nephropathy with hypertension was manifested by albumin constant or recurring with hyaline and granular casts or red blood cells, it was not also manifested by edema or a definite decrease in kidney function (also needed to establish entitlement to the next higher, 60 percent, rating .  Notably, the April 2012 VA examiner specifically noted that the Veteran's renal function started to deteriorate in November 2010, when he started to have micro and macro albuminuria and increased BUN and creatinine.  Additionally, a close review of the Veteran's blood pressure readings prior to July 2, 2009 did not find any diastolic pressures of 120 or more; therefore, the hypertension was not 40 percent disabling under Code 7101.  Accordingly, prior to July 2, 2009 a rating in excess of 30 percent was not warranted.  

A July 2, 2009, VA treatment record shows that the Veteran had edema, and as discussed above, he has had very frequent albuminuria throughout.  Resolving reasonable doubt in his favor as required (see 38 C.F.R. § 4.3), the Board finds that from July 2, 2009 the Veteran's diabetic nephropathy is shown to have been manifested by near constant albuminuria with some edema, a 60 percent rating from that earlier effective date.  

Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to diabetic nephropathy with hypertension are not shown at any time during the evaluation period.  VA treatment records do note complaints of tiredness, lack of energy, poor appetite resulting in weight loss, and the February 2012 VA examination [for diabetes mellitus] report shows reports of feeling weak, lethargic, dizzy, and the inability to engage in strenuous activities without getting dizzy.  However, VA medical providers have attributed such symptoms to the Veteran's other service-connected disabilities (ratings for which are not on appeal, e.g., diabetes), and not to his diabetic nephropathy with hypertension; the April 2012 VA examiner specifically indicated that the Veteran did not have generalized poor health, lethargy, weakness, anorexia, weight loss, or limitation of exertion due to diabetic nephropathy.  Notably, the June 2013 rating decision denied a rating in excess of 20 percent for type 2 diabetes mellitus with diabetic retinopathy, and the Veteran has not appealed that decision.  Accordingly, a rating in excess of 60 percent for diabetic nephropathy with hypertension is not warranted for any period of time under consideration.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected diabetic nephropathy with hypertension.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected diabetic nephropathy with hypertension is exceptional; factors such as frequent hospitalizations or marked interference with employment due to diabetic nephropathy are not shown.  Therefore, the schedular  criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in a January 2007 VA Form 8940, the Veteran raised a claim for a total disability rating based on individual unemployability (TDIU).  A July 2007 rating decision denied the claim, and a June 2013 rating decision granted a TDIU rating, effective October 13, 2011.  The Veteran has not appealed either decision.  The Board finds that the issue of entitlement to a TDIU rating is not raised separately in the context of the instant claim for increase.  


ORDER

A staged increased rating of 60 percent is granted for the Veteran's diabetic nephropathy with hypertension, effective July 2, 2009, and subject to the regulations governing payment of monetary awards; ratings for diabetic nephropathy in excess of 30 percent prior to July 2, 2009 and/or in excess of 60 percent from that date are denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


